NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0472n.06
                           Filed: August 6, 2008

                                          No. 07-2423

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


WILLIAM J. LANG LAND CLEARING, INC.,                    )
                                                        )        ON APPEAL FROM THE
       Petitioner-Appellant,                            )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE EASTERN
v.                                                      )        DISTRICT OF MICHIGAN
                                                        )
ADMINISTRATOR, WAGE & HOUR DIVISION,                    )                          OPINION
U.S. DEPARTMENT OF LABOR, AND,                          )
ADMINISTRATIVE REVIEW BOARD, U.S.                       )
DEPARTMENT OF LABOR,                                    )
                                                        )
       Respondents-Appellees.                           )




BEFORE:        ROGERS, McKEAGUE, Circuit Judges; ADAMS, District Judge.*

       McKEAGUE, Circuit Judge. Petitioner William J. Lang Lang Clearing, Inc. (“Lang”)

challenges the district court’s determination that the Department of Labor, Wage Appeals Board’s

(the “Board”) decision, involving Lang’s prevailing wage obligations on federally funded projects,

was supported by substantial evidence, not arbitrary, capricious, or an abuse of discretion, and

otherwise in accordance with the law. Lang appeals from the district court’s grant of summary

judgment in favor of respondents and against Lang. See William J. Lang Land Clearing, Inc., v.

Adm’r, Wage and Hour Div., 520 F.Supp.2d 870 (E.D. Mich. 2007).


       *
        The Honorable John R. Adams, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 07-2423
William J. Lang Land Clearing, Inc. v. Admin., Wage & Hour Div. et. al.

       Upon our extensive review of the record, the applicable law, and the parties’ briefs, we

conclude that the district court properly granted summary judgment in favor of respondents and

against Lang. Because issuing a full opinion would serve no jurisprudential purposes, we AFFIRM

the judgment of the district court on the basis of the district court’s opinion and order of September

29, 2007.




                                                  2